UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LAJUAN DIXON,                        )
                                     )
            Plaintiff,              )
                                    )
      v.                            )   Civil Action No. 13-1992 (RMC)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)

                                             OPINION

                 Lajuan Dixon filed suit as the parent and next friend of A.D., a minor, 1 seeking

injunctive and declaratory relief against the District of Columbia under the Individuals with

Disabilities Education Improvement Act of 2004 (IDEA), 20 U.S.C. §§ 1400 et seq. Ms. Dixon

is appealing a Hearing Officer’s Determination and Order rendered in favor of the District of

Columbia Public Schools, which found that DCPS did not deny A.D. a free appropriate public

education, see 20 U.S.C. § 1412(a)(1)(A). The parties have filed cross motions for summary

judgment. Because Ms. Dixon offered no evidence at the hearing to support her arguments here,

the Court finds that the Hearing Officer’s Determination and Order was reasoned and consistent

with the evidence and the law. The Court will deny Ms. Dixon’s motion for summary judgment

and will grant DCPS’s motion for summary judgment.

                                        I. BACKGROUND

                 A. Statutory Framework

                 The IDEA ensures that “all children with disabilities have available to them a free

appropriate public education that emphasizes special education and related services designed to

1
    The minor shall be referred to as A.D., pursuant to LCvR 5.4(f)(2).

                                                  1
meet their unique needs and prepare them for further education, employment, and independent

living.” 20 U.S.C. § 1400(d)(1)(A). In designing a free appropriate public education (FAPE) for

students with disabilities, the child’s parents, teachers, school officials, and other professionals

collaborate in a “multi-disciplinary team” to develop an individualized educational program

(IEP) to meet the child’s unique needs. See id. § 1414(d)(1)(B). Local school officials utilize

the IEP to assess the student’s needs and assign a commensurate learning environment. See id.

§ 1414(d)(1)(A).

               The statute contains a number of procedural safeguards. Parents of a disabled

child must be notified in writing of any proposed change in “the identification, evaluation, or

educational placement of the child,” and are permitted to challenge any matter relating to such

change. Id. § 1415(b)(3) & (b)(6). Parents can have their complaints considered in an “impartial

due process hearing” before a D.C. Hearing Officer, who issues a determination. Id.

§ 1415(f)(1)(A). If the parent is dissatisfied with the determination, she may appeal to a state

court or a federal district court. Id. § 1415(i)(2)(A).

               B. Factual Background 2

               A.D. is now a high school student who was found eligible to receive special

education services due to his health impairment (epilepsy and poor short term memory) on

November 14, 2011. Administrative Record (AR) [Dkt. 9] at 57-58. A.D. attended Prospect


2
  The District did not submit a statement of material facts in support of its motion and did not file
a response to Plaintiff’s Statement of Material Facts, Dkt. 11-2. Local Civil Rule 7(h) requires
that each motion for summary judgment “be accompanied by a statement of material facts as to
which the moving party contends there is no genuine issue.” LCvR 7(h). Further, “[i]n
determining a motion for summary judgment, the court may assume the facts identified by the
moving party in its statement of material facts are admitted, unless such a fact is controverted in
the statement of genuine issues filed in opposition to the motion.” Id. Since the District failed to
comply with Local Civil Rule 7(h), the Court will treat all paragraphs of Plaintiff’s Statement of
Material Facts as conceded by the District.

                                                  2
Learning Center (Prospect) from 2011 to June 2013, lastly as an eighth grader. A

multidisciplinary team (MDT) met for annual reviews of A.D.’s IEP on March 16, 2012 and

January 30, 2013 and issued corresponding IEPs. Id. at 68, 80. Pursuant to the March 2012 and

January 2013 IEPs, A.D. received 27.5 hours per week of specialized instruction to address

deficits in the areas of reading, math and written language in an outside general-education

setting. Id. at 76, 88-89. A.D. was provided with classroom and statewide assessment

accommodations such as “repetition of directions, calculators, preferential seating, extended time

on subtests and breaks during a subtest.” AR at 90. The January 2013 IEP established new

annual goals for A.D. and placed A.D. on a high school diploma track. Compare id. at 70-74

with 86-87; 91. IEP progress reports between November 2011 and June 2013 revealed

progression but no mastery of any IEP goals. At the end of the 2013 school year, A.D. received

all As and Bs on his report card.

               On May 20, 2013, DCPS convened an IEP team meeting (May Meeting) to

discuss A.D.’s placement for the 2013-2014 school year and changes to the January 2013 IEP.

DCPS informed Ms. Dixon that Eastern was being offered to Prospect 8th graders and that the

number of hours of specialized services A.D. received had to be reduced from 27.5 to 15 hours

per week for A.D. to be on the diploma track. Id. at 106. Ms. Dixon indicated that she was also

considering Thurgood Marshall High School and Washington Math Science and Technology

Public Charter High School (WMST) as options for A.D. Id. After speaking with special

education coordinators from Thurgood Marshall and WMST, Ms. Dixon stated her intention to

enroll A.D. at WMST because he could enlist in the Reserve Officers’ Training Corps (ROTC)

and play football at Friendship High School. Ms. Lee, A.D.’s case manager, affirmed Ms.




                                                3
Dixon’s right to send A.D. to WMST, but stated that DCPS had to issue the Prior Written

Notice 3 to Eastern. Id.

                 That same day, DCPS issued a Prior Written Notice memorializing its decision to

reduce the hours of specialized instruction for A.D. in the 2013-2014 school year “in order for

the receiving school to design the appropriate specialized instruction for the inclusion/diploma

track.” Id. at 110. The Prior Written Notice indicated that the decision was based on a review of

“PIA, 4 SRI score, 5 running record (ELA), weekly testing and classroom observation.” Id. DCPS

issued a subsequent Prior Written Notice dated June 31, 2013 to indicate that A.D. would

matriculate to Eastern because Ms. Dixon had “decided to enroll the student at Eastern Senior


3
  A Prior Written Notice must be provided to the parent of a child with a disability whenever the
local educational agency proposes to initiate a change in the “identification, evaluation or
educational placement of the child, or the provision of a free appropriate public education to the
child.” 20 U.S.C. § 1415(b)(3). The Prior Written Notice must include the following
information:

                 (A) a description of the action proposed . . . by the agency;
                 (B) an explanation of why the agency proposes . . . to take the
                 action and a description of each evaluation procedure, assessment,
                 record, or report the agency used as a basis for the proposed or
                 refused action;
                 (C) a statement that the parents of a child with a disability have
                 protection under the procedural safeguards of [20 U.S.C. § 1415]
                 ...;
                 (D) sources for parents to contact to obtain assistance in
                 understanding the provisions of [20 U.S.C. § 1415];
                 (E) a description of other options considered by the IEP Team and
                 the reason why those options were rejected; and
                 (F) a description of the factors that are relevant to the agency’s
                 proposal . . . .

Id. § 1415(c)(1)(A)-(F).
4
 Dr. Ida Holman, A.D.’s educational advocate, testified that a “PIA” is an informal assessment
of a student’s skills. See AR at 340-341.
5
    Dr. Holman testified that “SRI” is related to a student’s reading scores. See id. at 338.

                                                    4
High School instead of Washington Math Science and Technology.” Id. at 143-44. A DCPS

letter to Ms. Dixon dated July 12, 2013 confirmed that the location of services to A.D. would be

at Eastern and that “no [further] changes to the IEP are being proposed at this time.” Id. at 166.

               As a result of the May Meeting, A.D.’s IEP was amended, reducing the hours of

specialized instruction A.D. would receive from 27.5 to 15 hours per weeks so A.D. could

“transition to senior high in order to metriculate [sic] in an inclusion model to earn carnegie units

to earneda [sic] high school diploma.” Id. at 117-28 (Amended IEP). The Amended IEP also

provided an additional accommodation of reading out loud to A.D. test questions (math, science,

and composition) in the classroom and during statewide assessments. Id. at 127.

               Dissatisfied with the results of the May Meeting and the reduction in A.D.’s hours

of specialized instruction, Ms. Dixon filed a Due Process Complaint on July 9, 2013. See id. at

147-58. The Due Process Complaint alleges that DCPS denied A.D. a FAPE by changing the

student’s placement to Eastern High School and “by providing the student with an inappropriate

IEP in May of 2013 in order to shoe-horn the student into a placement at Eastern SHS while

failing to take into account the student’s needs and without justification or supporting data.” Id.

at 151, 154. The Due Process Complaint specifically alleged that the Amended IEP was

inappropriate because it reduced the student’s hours of specialized instruction without

justification or data and “because it contains goals that are aligned with the 8th grade common

core standards and are not individualized or based on the needs or current abilities of the

student.” Id. at 155-56.

               Following a prehearing conference, the Hearing Officer identified the following

two issues for hearing:

               1. Whether DCPS denied the student a FAPE by failing to
                  develop an appropriate IEP for the student on May 20, 2013,

                                                  5
                   specifically reducing the student’s specialized instruction from
                   31 hours per week outside of the general education
                   environment to 15 hours per week of specialized instruction
                   outside of the general education environment and changing the
                   student’s placement from a public separate school to a program
                   within a regular public school?

               2. Whether DCPS denied the student a FAPE by failing to
                  develop an appropriate IEP for the student on May 20, 2013,
                  specifically by failing to develop appropriate annual academic
                  goals based on the students’ unique needs and present level of
                  performance?

Id. at 7. Neither party objected to the Hearing Officer’s formulation of the issues.

               The due process hearing was held on September 13, 2013. Ms. Dixon testified

that a DCPS special education teacher and a DCPS special education coordinator had both told

her that Eastern served as the transition school for all eighth graders from Prospect, but that a

transition could not be completed without reducing A.D.’s hours of specialized instruction from

a full-time setting (27.5 hours) to 15 hours. Ms. Dixon recalled that Eastern’s special education

coordinator, James Robinson, had been called during the May Meeting, and confirmed that

A.D.’s hours of special education needed to be reduced to facilitate his transition and to allow

him to attend Eastern on a diploma track. As the meeting notes confirm, id. at 106-109, Ms.

Dixon testified that no discussions regarding A.D.’s educational needs took place at the May

Meeting, no evaluations were reviewed, and no other placements were offered.

               In a Hearing Officer’s Determination and Order (HOD) dated September 22,

2013, the hearing officer found that DCPS had not denied A.D. a FAPE. See id. at 5-17 (HOD).

The hearing officer made a number of factual findings, none of which is disputed by the parties.

               Ms. Dixon filed suit in this Court challenging the HOD on December 17, 2013.

Count I of her Complaint alleges that the “HOD contained legal error [] in determining that

shoehorning had not taken place, as the District intentionally reduced A.D.’s IEP to place him in


                                                  6
a lesser restrictive environment.” Compl. [Dkt. 1] ¶ 60. Count II alleges that the HOD contained

legal error “because the hearing officer failed to determine whether the reduction of hours on

A.D.’s IEP had been based on his specific and unique needs” and because the “hearing officer []

determined that [] the May 2013 IEP was appropriate because the goals identified on the IEP

were reasonably calculated to confer educational benefit.” Id. ¶ 65, 68. The parties cross-moved

for summary judgment.

                                    II. LEGAL STANDARD

               A. Summary Judgment

               Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall

be granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); accord Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Moreover, summary judgment is properly

granted against a party who “after adequate time for discovery and upon motion . . . fails to make

a showing sufficient to establish the existence of an element essential to that party=s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).

                  In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in the nonmoving party’s favor. Anderson, 477 U.S. at 255. A nonmoving party,

however, must establish more than “the mere existence of a scintilla of evidence” in support of

its position. Id. at 252. In addition, the nonmoving party may not rely solely on allegations or

conclusory statements. Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999). If the evidence

“is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 249-50 (citations omitted).



                                                 7
               B. IDEA

               In cases under IDEA, a district court “shall review the records of the

administrative proceedings, shall hear additional evidence at the request of a party, and, basing

its decision on the preponderance of the evidence, shall grant such relief as the court determines

is appropriate.” 20 U.S.C. § 1415(i)(2)(C). The burden of proof is with the party challenging the

administrative determination, who must “‘at least take on the burden of persuading the court that

the hearing officer was wrong.’” Reid v. District of Columbia, 401 F.3d 516, 521 (D.C. Cir.

2005) (quoting Kerkam v. McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1988)). The court gives “due

weight” to the HOD and does not substitute its own view of sound educational policy for that of

the hearing officer. See Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cnty. v.

Rowley, 458 U.S. 176, 206 (1982). “However, less deference is to be accorded to the hearing

officer's decision than would be the case at a conventional administrative proceeding.” Stanton

ex rel. K.T. v. D.C., 680 F. Supp. 2d 201, 205 (D.D.C. 2010) (citing Reid, 401 F.3d at 521).

Specifically, a hearing officer’s “decision without reasoned and specific findings deserves little

deference.” Kerkam v. Superintendent, D.C. Pub. Schs., 931 F.2d 84, 87 (D.C. Cir. 1991)

(internal quotation marks omitted).

               If neither party requests that the court hear additional evidence, then the court

may determine the case based on the administrative record on summary judgment. D.K. v.

District of Columbia, 983 F. Supp. 2d 138, 144 (D.D.C. 2013). Here, neither party has requested

that the Court hear additional evidence. The Court finds the record sufficient, and, thus, the

Court bases its decision on a review of the administrative record and the briefs and arguments

here.




                                                 8
                                        III. ANALYSIS

               Ms. Dixon complains that DCPS decided to place A.D. at Eastern before the May

Meeting and that the May Meeting merely confirmed that prior decision, without discussion or

regard to A.D.’s real needs. DCPS argues that it relied on legitimate school records in making its

placement decision and that the reduction in hours of weekly special education was well

supported by A.D.’s educational performance and the full record.

         A. Count I – Predetermination of A.D.’s Placement at Eastern

               Ms. Dixon argues that the hearing officer erred in determining that shoehorning

had not taken place when the District reduced A.D.’s special education hours to place him at

Eastern. DCPS argues that Count I must be dismissed because “shoehorning” is not a cognizable

claim under the IDEA. Ms. Dixon clearly describes her shoehorning theory as predetermination,

i.e., that DCPS first determined A.D.’s placement at Eastern and then changed his IEP for the

sole purpose of accommodating that placement. See Pl. Mot. for Summ. J. [Dkt. 11-1] (Pl. Mot.)

at 6-7. Predetermination of school placement constitutes a procedural violation of IDEA. See

Deal v. Hamilton County Bd. Of Educ., 392 F.3d 840, 857 (6th Cir. 2004) (citing Spielberg ex

rel. Spielberg v. Henrico County Pub. Schs., 853 F.2d 256 (4th Cir. 1988)).

               Nonetheless, Ms. Dixon’s argument suffers from a fundamental problem: the

Hearing Officer did not certify the question of whether DCPS had committed a procedural

violation of IDEA as an issue for the due process hearing. See AR at 7. The Hearing Officer

certified the following two issues for the due process hearing—without objection from Ms.

Dixon:

               1. Whether DCPS denied the student a FAPE by failing to
                  develop an appropriate IEP for the student on May 20, 2013,
                  specifically reducing the student’s specialized instruction from
                  31 hours per week outside of the general education
                  environment to 15 hours per week of specialized instruction

                                                9
                   outside of the general education environment and changing the
                   student’s placement from a public separate school to a program
                   within a regular public school?

               2. Whether DCPS denied the student a FAPE by failing to
                  develop an appropriate IEP for the student on May 20, 2013,
                  specifically by failing to develop appropriate annual academic
                  goals based on the students’ unique needs and present level of
                  performance?

Id. at 7. Neither issue concerns the alleged procedural violation claimed by Ms. Dixon. Ms.

Dixon insists that the Hearing Officer’s mere “rephrasing of the issues . . . did not change the

arguments the Plaintiff[] sought to litigate.” Pl. Opp’n [Dkt. 15] at 7. Ms. Dixon argues that she

has consistently maintained “throughout the underlying administrative case and throughout this

case” that DCPS engaged in “shoehorning.” Id. at 5. While it is apparent from the record that

Ms. Dixon consistently argued her shoehorning theory, the question of whether DCPS

predetermined A.D.’s new placement is quite distinct from whether DCPS denied A.D. a FAPE

by changes to his IEP.

               Even if the predetermination claim had been presented at the due process hearing,

the argument would still fall short. Ms. Dixon asserts that a procedural violation by itself

amounts to a denial of FAPE and entitles her to a range of corrective remedies. This is not an

accurate statement of the law. “[A]n IDEA claim is viable only if those procedural violations

affected the student’s substantive rights.” Lesesne v. District of Columbia, 447 F.3d 828, 834

(D.C. Cir. 2006). See also C.M. v. Bd. of Educ. of Union Cnty. Reg'l High Sch. Dist., 128 F.

App’x 876, 881 (3d Cir. 2005) (“[O]nly those procedural violations of the IDEA which result in

loss of educational opportunity or seriously deprive parents of their participation rights are

actionable.”); MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 534 (4th Cir. 2002)

(“If a disabled child received (or was offered) a FAPE in spite of a technical violation of the

IDEA, the school district has fulfilled its statutory obligations.”).
                                                  10
               Ms. Dixon bears the burden of proving a violation of A.D.’s substantive

educational rights. See Holdzclaw v. District of Columbia, 524 F. Supp. 2d 43, 48 (D.D.C.

2007); Kruvant v. District of Columbia, 99 Fed. Appx. 232, 233 (D.C. Cir. 2004). She does not

satisfy this obligation: she fails to establish that A.D. was harmed by his placement at Eastern

and the reduction in hours of specialized instruction. 6 See Kruvant, 99 Fed. Appx. at 233

(plaintiff must show harm to student resulting from procedural error). Ms. Dixon presented no

evidence demonstrating that A.D. required 27.5 hours per week of specialized instruction and

that 15 hours was insufficient. At the due process hearing, Ms. Dixon offered no testimony as to

how A.D. is faring at Eastern under the Amended IEP; her testimony was limited to her beliefs

about the purpose of the May Meeting and the subjects discussed. See AR at 300-319. Ms.

Dixon’s two other witnesses spoke only to the relief she requests. Neither testified about the

appropriateness of A.D.’s schooling at Eastern or the effect of reduced hours of specialized

instruction. See id. at 325- 356, 360-379.

               Ms. Dixon’s claim that DCPS predetermined A.D.’s placement, even if properly

presented to the hearing officer, does not make out a claim on which relief can be granted

because it totally lacks evidentiary support that A.D.’s substantive rights were affected. 7

Therefore, summary judgment will be granted in favor of the District on Count I.


6
 Ms. Dixon argues that her participation rights were impeded, but not that she was seriously
deprived of her rights. Moreover, this issue was not raised before the hearing officer and cannot
be considered in the first instance in this Court. See Cox v. Jenkins, 878 F.2d 414, 419-20 (D.C.
Cir. 1989).
7
  As has the Court, the hearing officer nonetheless addressed this issue and concluded that
“[e]ven if DCPS committed a procedural violation in preparation for or during the student’s May
20, 2013 IEP Team meeting, the procedural violation did not impede the child’s right to a FAPE,
significantly impede the parent’s opportunity to participate in the decision-making process
regarding the provision of a FAPE to her child or cause a deprivation of educational benefit.”
AR at 15.

                                                 11
       B. Count II – Suitability of the Amended IEP

               1. Allegations Regarding the Reduction in Hours of Specialized Instruction

               Ms. Dixon claims that the Amended IEP was inappropriate because it reduced

A.D.’s specialized instruction services from 27.5 hours to 15 hours each week. The Hearing

Officer heard and rejected this argument, finding that the Amended IEP “reflected the results of

the student’s evaluations and . . . provid[ed] classroom and testing accommodations to address

the student’s distractibility,” even though no data was reviewed during the May Meeting. Id. at

13.

               An IEP must be “reasonably calculated” to confer educational benefits on the

child, but need not “maximize the potential of each handicapped child commensurate with the

opportunity provided nonhandicapped children.” Rowley, 458 U.S. at 200. Accordingly, an IEP

is appropriate when it “enable[s] the child to achieve passing marks and advance from grade to

grade” in the “least restrictive environment” possible. See K.S. v. District of Columbia, 962 F.

Supp. 2d 216, 220 (D.D.C. 2013).

               Here, A.D.’s January 2013 IEP and Amended IEP from the May Meeting contain

essentially the same classroom accommodations, except that the Amended IEP provides for the

additional accommodation of reading test questions to A.D. in the classroom and statewide

assessments. Compare AR at 90 with AR at 127. The Amended IEP, however, provided 15

hours of specialized instruction each week, whereas the January 2013 IEP provided 27.5 hours of

specialized instruction each week.

               Ms. Dixon has not met her burden of proof by presenting evidence to show that

the Amended IEP failed to confer an educational benefit on A.D. None of her witnesses testified

to the appropriateness of the Amended IEP and she produced no other evidence demonstrating

that 15 hours per week of specialized instruction is not sufficient to confer an educational benefit
                                                12
on A.D. Without evidence, the Court has no basis to overturn the Hearing Officer’s

determination on this point.

               2. Allegations Regarding the Appropriateness of the Annual Goals

               Ms. Dixon complains that the annual goals formulated in the Amended IEP were

not appropriate for A.D. because they were based on eighth-grade common goals and not on his

individual needs. The District responds that the Hearing Office did not err because A.D.’s levels

of academic achievement and functional performance supported the use of the eighth grade

common goals. An IEP must include a “statement of measurable annual goals, including

academic and functional goals designed to meet the child's needs that result from the child's

disability to enable the child to be involved in and make progress in the general education

curriculum; and meet each of the child's other educational needs that result from the child's

disability.” 34 C.F.R. § 300.320.(a)(2)(i).

               Neither party recognizes that the annual goals in contention were adopted in

January 2013 for the purpose of formulating A.D.’s January 2013 IEP and were left unchanged

by the Amended IEP in May 2013. AR at 9. Although A.D.’s IEP Team must review his IEP

periodically to determine progress against his annual goals, it is not obligated to conduct this

review more than once a year. See 34 C.F.R. § 300.324(b)(1)(i) (“Each public agency must

ensure that . . . the IEP Team reviews the child’s IEP periodically, but not less than annually, to

determine whether the annual goals for the child are being achieved.”). Because DCPS

established A.D.’s annual goals at the annual IEP Team meeting held in January 2013, DCPS

had no statutory obligation to review or revise the annual goals at the May Meeting (and, in fact,

did not).

               Moreover, DCPS convened the May Meeting for the purposes of determining

A.D.’s high school placement after Prospect and reducing his hours of specialized instruction.
                                                 13
Because an IEP Team may tailor revisions to an IEP based on changes in circumstances, such as

relocation, the May Meeting did not trigger an obligation to conduct a wholesale review of

A.D.’s IEP. See id. § 300.324(b)(ii)(D)-(E) (The IEP Team must “revise[] the IEP, as

appropriate, to address . . . [t]he child’s anticipated needs; or [o]ther matters.”) (emphasis

added).

               The hearing officer noted that the Amended IEP contained identical annual goals

to the January 2013 IEP and that A.D.’s annual goals were not discussed at the May Meeting.

AR at 15. The hearing officer concluded the annual goals were appropriate based on the record

presented at the due process hearing. The hearing officer reviewed A.D.’s annual goals in the

areas of mathematics, reading and written expression and, with respect to each goal, concluded

that “there was no evidence presented” that the identified skills “cannot be achieved by students

functioning at the academic level as this student or are not based on the student’s unique needs.”

See AR at 15-16.

               Ms. Dixon contends that A.D.’s annual goals were not tailored to his particular

needs because DCPS relied on the Common Core Standards, its general education curriculum, to

formulate A.D.’s annual goals. The hearing officer rejected this argument:

               Developing IEP goals with the Common Core Standards as a guide
               helps to enable an LEA [local education agency] to ensure that the
               student will be involved in and make progress in the general
               education curriculum. Here, DCPS may have used the Common
               Core Standards as a guide to develop the student’s annual goals
               however there was no evidence presented which suggested that the
               annual goals on the student’s May 20, 2013 IEP were inappropriate
               for the student or not based on the student’s unique needs and
               present level of performance.

Id. at 16. The Court agrees with the hearing officer’s analysis. Although Ms. Dixon complains

that the annual goals were based on “out of date data,” Pl. Mot. at 12, the IEP Progress Report



                                                 14
dated April 11, 2013 shows that A.D. was progressing in all of his IEP goals and objectives. AR

at 97-100.

               Ms. Dixon argues only in conclusory fashion that the annual goals were not based

on A.D.’s specific and unique needs. She points to no evidence in the record to show the hearing

officer erred or that the annual goals were not reasonably calculated to confer an education

benefit on A.D. “[T]he sufficiency of goals and strategies in an IEP is precisely the type of issue

upon which the IDEA requires deference to the expertise of the administrative officers.” Grim v.

Rhinebeck Cent. Sch. Dist., 346 F.3d 377, 382 (2d Cir. 2003). Based on a complete review of the

record, and accounting for the measured deference to be accorded to the hearing officer, see

Rowley, 458 U.S. at 206, the Court concludes that the hearing officer did not err on this point.

Summary judgment will be granted to the District on Count II.

                                      IV. CONCLUSION

               For the reasons stated above, the Court will deny Ms. Dixon’s motion for

summary judgment [Dkt. 11] and grant the District’s cross motion for summary judgment [Dkt.

12]. Judgment will be entered in favor of the District. A memorializing Order accompanies this

Opinion.



Date: March 18, 2015

                                                                    /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                15